UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF DWS LifeCompass 2015 Fund, DWS LifeCompass 2020 Fund, DWS LifeCompass 2030 Fund, DWS LifeCompass 2040 Fund and DWS LifeCompass Retirement Fund, Each a Series of DWS Target Date Series Investment Company Act file number811-08606 DWS Target Date Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:08/31 Date of reporting period:7/1/09-6/30/10 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ***** FORM N-Px REPORT ***** ICA File Number: 811-08606 Reporting Period: 07/01/2009 - 06/30/2010 DWSTarget DateSeries ADWS LIFECOMPASS RETIREMENT FUND ISHARES TRUST Ticker:JKFSecurity ID:464288273 Meeting Date: JAN 28, 2010Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement ISHARES TRUST Ticker:JKFSecurity ID:464288L55 Meeting Date: JAN 28, 2010Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G.C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286A00 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286A44 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286B33 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286B44 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286B77 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286C22 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286C66 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286103 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286509 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286699 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286707 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286749 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286806 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286848 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental DWS Floating Rate Plus Fund Ticker: DFRTX Security ID: 23337F870 Meeting Date: 7/28/10 Meeting Type: Special Record Date: 6/23/10 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve Sub-Advisory For For & Against Management Agreement 2. Approve Sub-Advisor For For & Against Management Approval Policy DWS International Value Opportunities Fund Ticker: DNVIX Security ID: 23337R635 Meeting Date: 6/10/10 Meeting Type: Special Record Date: 4/6/10 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve Sub-Advisory For For & Against Management Agreement 2. Approve Sub-Advisor For For & Against Management Approval Policy DWS Japan Equity Fund Ticker: FJESX Security ID: 23339K406 Meeting Date: 7/30/09 Meeting Type: Special Record Date: 4/14/09 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve merger agreement For For & Against Management BDWS LIFECOMPASS 2020 FUND ISHARES TRUST Ticker:JKFSecurity ID:464288273 Meeting Date: JAN 28, 2010Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement ISHARES TRUST Ticker:JKFSecurity ID:464288L55 Meeting Date: JAN 28, 2010Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G.C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286A00 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286A44 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286B33 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286B44 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286C22 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286C33 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286C66 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286103 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286509 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286699 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286707 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286806 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286848 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286814 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement DWS Floating Rate Plus Fund Ticker: DFRTX Security ID: 23337F870 Meeting Date: 7/28/10 Meeting Type: Special Record Date: 6/23/10 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve Sub-Advisory For For & Against Management Agreement 2. Approve Sub-Advisor For For & Against Management Approval Policy DWS International Value Opportunities Fund Ticker: DNVIX Security ID: 23337R635 Meeting Date: 6/10/10 Meeting Type: Special Record Date: 4/6/10 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve Sub-Advisory For For & Against Management Agreement 2. Approve Sub-Advisor For For & Against Management Approval Policy DWS Japan Equity Fund Ticker: FJESX Security ID: 23339K406 Meeting Date: 7/30/09 Meeting Type: Special Record Date: 4/14/09 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve merger agreement For For & Against Management CDWS LIFECOMPASS 2015 FUND ISHARES TRUST Ticker:JKFSecurity ID:464288273 Meeting Date: JAN 28, 2010Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement ISHARES TRUST Ticker:JKFSecurity ID:464288L55 Meeting Date: JAN 28, 2010Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G.C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286A00 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286A44 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286B33 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286B44 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286C22 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286C66 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286103 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286509 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286699 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286707 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286806 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286848 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental DWS Floating Rate Plus Fund Ticker: DFRTX Security ID: 23337F870 Meeting Date: 7/28/10 Meeting Type: Special Record Date: 6/23/10 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve Sub-Advisory For For & Against Management Agreement 2. Approve Sub-Advisor For For & Against Management Approval Policy DWS International Value Opportunities Fund Ticker: DNVIX Security ID: 23337R635 Meeting Date: 6/10/10 Meeting Type: Special Record Date: 4/6/10 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve Sub-Advisory For For & Against Management Agreement 2. Approve Sub-Advisor For For & Against Management Approval Policy DWS Japan Equity Fund Ticker: FJESX Security ID: 23339K406 Meeting Date: 7/30/09 Meeting Type: Special Record Date: 4/14/09 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve merger agreement For For & Against Management DDWS LIFECOMPASS 2030 FUND ISHARES TRUST Ticker:JKFSecurity ID:464288273 Meeting Date: JAN 28, 2010Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement ISHARES TRUST Ticker:JKFSecurity ID:464288L55 Meeting Date: JAN 28, 2010Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G.C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286A00 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286A44 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286B33 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286B44 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286B77 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286C22 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286C66 Meeting Date: NOV 4, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1.1Elect Trustee George G. C. ParkerForForManagement 1.2Elect Trustee J. Darrell DuffieForForManagement 1.3Elect Trustee Cecilia H. HerbertForForManagement 1.4Elect Trustee Charles A. HurtyForForManagement 1.5Elect Trustee John E. KerriganForForManagement 1.6Elect Trustee Robert H. SilverForForManagement 1.7Elect Trustee Lee T. KranefussForForManagement 1.8Elect Trustee John E. MartinezForForManagement 1.9Elect Trustee Robert S. KapitoForForManagement ISHARES, INC. Ticker:EZASecurity ID:464286103 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286509 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286699 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286707 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286749 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286806 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental ISHARES, INC. Ticker:EZASecurity ID:464286848 Meeting Date: DEC 22, 2009Meeting Type: Special Record Date:AUG 25, 2009 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement 2Change Fundamental Investment Objective ForForManagement to Non-fundamental DWS Floating Rate Plus Fund Ticker: DFRTX Security ID: 23337F870 Meeting Date: 7/28/10 Meeting Type: Special Record Date: 6/23/10 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve Sub-Advisory For For & Against Management Agreement 2. Approve Sub-Advisor For For & Against Management Approval Policy DWS International Value Opportunities Fund Ticker: DNVIX Security ID: 23337R635 Meeting Date: 6/10/10 Meeting Type: Special Record Date: 4/6/10 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve Sub-Advisory For For & Against Management Agreement 2. Approve Sub-Advisor For For & Against Management Approval Policy DWS Japan Equity Fund Ticker: FJESX Security ID: 23339K406 Meeting Date: 7/30/09 Meeting Type: Special Record Date: 4/14/09 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve merger agreement For For & Against Management EDWS LIFECOMPASS 2040 FUND DWS Floating Rate Plus Fund Ticker: DFRTX Security ID: 23337F870 Meeting Date: 7/28/10 Meeting Type: Special Record Date: 6/23/10 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve Sub-Advisory For For & Against Management Agreement 2. Approve Sub-Advisor For For & Against Management Approval Policy DWS International Value Opportunities Fund Ticker: DNVIX Security ID: 23337R635 Meeting Date: 6/10/10 Meeting Type: Special Record Date: 4/6/10 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve Sub-Advisory For For & Against Management Agreement 2. Approve Sub-Advisor For For & Against Management Approval Policy DWS Japan Equity Fund Ticker: FJESX Security ID: 23339K406 Meeting Date: 7/30/09 Meeting Type: Special Record Date: 4/14/09 #Proposal Mgt Rec Vote Cast Sponsor 1. Approve merger agreement For For & Against Management END NPX REPORT SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Target Date Series By (Signature and Title)* /s/Michael G. Clark Michael G. Clark, Chief Executive Officer Date8/17/10 * Print the name and title of each signing officer under his or her signature.
